            Case 2:19-cv-01964-RAJ-BAT Document 61 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6   ALEXANDRE B. ZOLOTOVITSKI,

 7                               Plaintiff,                 CASE NO. 2:19-cv-01964-RAJ-BAT

 8           v.                                             ORDER DEFERRING RULING ON
                                                            PLAINTIFF’S SECOND MOTION
 9   HERE NORTH AMERICA LLC,                                TO AMEND

10                               Defendant.

11
            Plaintiff Alexandre B. Zolotovitski seeks leave to amend his Complaint to update his
12
     claim for damages to include “continuing” emotional distress caused by the litigation process
13
     and to recover at an hourly rate, the time he has incurred as a pro se litigant. Dkt. 54. Defendant
14
     Here North America LLC argues that the motion should be denied as untimely and futile because
15
     Plaintiff seeks non-recoverable damages. Dkt. 58. Alternatively, Defendant requests that the
16
     Court defer ruling on the motion until after it has ruled on Defendant’s pending motion for
17
     summary judgment (Dkt. 55 – noted for August 6, 2021). If the Court ultimately resolves the
18
     issue of liability in Defendant’s favor, damages will be moot.
19
            Plaintiff acknowledges that he does not seek to make any substantive amendments to his
20
     complaint and seeks only to “change numbers reflecting amount of damages.” Dkt. 59, p. 3. He
21
     agrees that his motion can be deferred until after the Court has ruled on the motion for summary
22
     judgment. Id., p. 2.
23


     ORDER DEFERRING RULING ON
     PLAINTIFF’S SECOND MOTION TO
     AMEND - 1
            Case 2:19-cv-01964-RAJ-BAT Document 61 Filed 07/30/21 Page 2 of 2




 1          Accordingly, it is ORDERED that the Court shall defer ruling on Plaintiff’s Second

 2   Motion to Amend Complaint (Dkt. 54) until Defendant’s Motion for Summary Judgment is

 3   resolved. The Clerk is directed to re-note Plaintiff’s motion (Dkt. 54) for September 3, 2021.

 4          DATED this 30th day of July, 2021.

 5

 6                                                       A
                                                         BRIAN A. TSUCHIDA
 7                                                       United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DEFERRING RULING ON
     PLAINTIFF’S SECOND MOTION TO
     AMEND - 2
